                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


 FRESHWATER ACCOUNTABILITY
 PROJECT,                                                Case No. 2:20-cv-6273
               Plaintiff,
                                                         Judge Edmund A. Sargus, Jr.
         v.
                                                         Magistrate Judge Elizabeth P. Deavers
 UNITED STATES ARMY CORPS OF
 ENGINEERS and COLONEL ANDREW J.
 SHORT, COMMANDER, UNITED STATES
 ARMY CORPS OF ENGINEERS,
 PITTSBURGH DISTRICT,
                 Federal Defendants.



                                              ORDER

       The Court, upon consideration of the Parties’ Joint Motion to Stay Summary Judgment

Briefing Pending Administrative Revocation of Permit at Permittee’s Request (ECF No. 27),

GRANTS the foregoing motion. All filings related to summary judgment are hereby STAYED

until June 14, 2021, after which the Parties shall submit a status report or any other filing as

appropriate.

       IT IS SO ORDERED.

Date: 4/30/2021                                s/Edmund A. Sargus, Jr.

                                               EDMUND A. SARGUS, JR.
                                               UNITED STATES DISTRICT JUDGE
